Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Buckner (Reg. No. 51,508) on 02/22/2022.

The application has been amended as follows: 
In claim 1, line 3, delete “[[:]]”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) The previous objection of claims 1 and 3-7 is withdrawn in light of Applicant’s amendment.
B) The closest prior art of record Miyamoto, “Radical polymerization of oligoethylene glycol methyl vinyl ethers in protic polar solvents”, Macromol. Chem. Phys. 1998, 199, 119-125 discloses in the third example of Table 5, the radical polymerization includes DGMV (diethylene 1 is an alkyl group having 1 carbon atom), 0.1 N aq. NaOH (a basic compound as an additive), with 5 mol% of AAPD (2,2’-azobis(2-amidiniopropane) dihydrochloride (Table 1)), organic azo-based compound as a radical polymerization initiator) at a pH of 11.29.  However, Miyamoto does not disclose the amount of the basic compound used is 0.05 to 0.2 mol% based on the vinyl ether.  As shown in Table 1 of the original specification, Applicant has shown that the claimed amount of basic compound produces both improved monomer conversion rate as well as polymer selectivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767